Case 2:19-cv-02126-JAR-ADM Document 42 Filed 11/20/19 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS
AT KANSAS CITY, KANSAS

BOBBY FRANKLIN JR..,
Plaintiff,
vs.

SAFELITE FULFILLMENT, INC., D/B/A

SERVICE AUTO GLASS a foreign corporation;

and SAFELITE GROUP, INC., a foreign
corporation,

Defendants.

Case No. 2:19-cv-02126

STIPULATION OF DISMISSAL WITH PREJUDICE

 

COME NOW Plaintiff and Defendants, by and through counsel, and pursuant

to Fed. R. Civ. P. 41(a)(1)(A)Gi), announce to the Court that this matter has been

settled and by the stipulation of the parties should be dismissed with prejudice with

all parties responsible for their own costs and attorneys’ fees.

 

 

 

 

BRAD PISTOTNIK LAW, P.A. WALLACE SAUNDERS
By:___4s/Jay Sizemore By:__/s/ Theodore A, Kardis

Tony L. Atterbury KS 20314 John M. Ross KS 15605
Jay Sizemore KS 20395 Theodore A. Kardis KS 21052
Brad Pistotnik Law, P.A. Christopher C. Confer KS 21419

10111 East 212t Street North, Suite 204
Wichita, Kansas 67206

Telephone: (316) 684-4400

Facsimile: (316) 684-4405
tony@bradpistotniklaw.com
jay@bradpistotniklaw.com

ATTORNEYS FOR PLAINTIFF

 

10111 West 87th Street

Overland Park, KS 66212

(913) 888-1000 FAX - (918) 888-1065
jross@wallacesaunders.com
tkardis@wallacesaunders.com
cconfer@wallacesaunders.com

ATTORNEYS FOR DEFENDANTS

 

101805633.v1

 
